DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 9/6/22, merit new grounds for rejection under 35 U.S.C. § 112 (b). 
The remaining remarks have been considered but are moot because the previous grounds for rejection under 35 U.S.C. § 103 (a) are withdrawn. From MPEP § 2173.06: “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”. In the instant application, the indefiniteness due to this amendment does not lend itself to an interpretation for the purposes of examination. Clarification is appreciated, and the Applicant is invited to interview with the Examiner for the purposes of furthering prosecution prior to any filing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation "prepare the data so that the different data from each sensor are aligned by their time register".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of data, different datas, or the data having a time register. It may be that Applicant is referring back to data acquired by each type of physical sensor: the eye measurement module, the thermal measurement module, the facial measurement module, the sensor module, and the EEG signal capture module; but this was previously claimed as simultaneously received signals, not data. Furthermore, the sensing modules also comprise a “sensor module that includes sensors,” and it’s unclear whether the sensors in “from each sensor” is limited only to these sensors, or to all of the sensor modules. To render the claims definite, Applicant should amend to use consistent terminology throughout.
Claims 1 and 14 recite the limitation "each question topic and type of question".  There is insufficient antecedent basis for this limitation in the claim. The only related limitation previously recited appears to be “provide a stimulus to the user and record a conscious response from the user,” which is not equivalent to a question or question topic. Applicant should amend to clarify that questions are presented to the user that are categorized by type and/or topic to provide antecedent basis for the pre-calculation.
Claims 1 and 14 recite the limitation "discard channels or assign priorities to specific variables".  There is insufficient antecedent basis for this limitation in the claim because there are no previously recited channels or variables. It may be that these channels and/or variables are referring to the previously recited different data, and/or the simultaneously received signals from the recited sensors and/or sensor modules. 
Claims 1 and 14 recite the limitation "collected information".  There is insufficient antecedent basis for this limitation in the claim. As with the rejection above for “the data”, there is no previous recitation of “information” (other than the “information presentation module” in line 16) or “collection.” It may be that Applicant is referring back to data acquired by each type of physical sensor: the eye measurement module, the thermal measurement module, the facial measurement module, the sensor module, and the EEG signal capture module; but this was previously claimed as simultaneously received signals.
Claims 1 and 14 recite the limitation “several or all algorithms” referring to the limitation “determine the level of cognitive load based on an algorithm selected from the group consisting of gradient tree boosting and random forests”, which disagrees in number with “several or all,” as only one is required. Furthermore, it’s unclear what number “several” encompasses, e.g. should it be interpreted as two or more, or some other quantity? For the purposes of examination, “several” is interpreted as “two or more” but Applicant should clarify the interpretation in the response, and/or amend to remove “several”.
Claims 1 and 14 recite the limitation “classify…the results…and present the performance of each after a cross-validation…” which further renders the claims indefinite because “the results” doesn’t clearly refer back to any specific step or function and therefore lacks antecedent basis. Further, for clarity, it is suggested that “algorithm” is inserted after “each”: “present the performance of each algorithm…” and it’s further suggested to recite the cross-validation as a separate functional step, such as “cross-validate each algorithm using a Receiver Operating Characteristic curve and a confusion matrix”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/           Examiner, Art Unit 3792         

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792